Order entered April 3, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00037-CV

                        IN THE INTEREST OF J.D.B., A CHILD

                    On Appeal from the 304th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 12-771-W

                                        ORDER
       We GRANT appellants’ March 31, 2014 motion for an extension of time to file a brief

TO THE EXTENT that appellants shall file their brief on or before APRIL 21, 2014.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE